On November 16, 1988, Timothy Joseph O’Neill was indefinitely suspended from the practice of law.1 He was ordered to pay the costs of the proceedings totalling $992.37.
O’Neill moves the court for permission to pay the costs in installments of $50 per month after an initial payment of $150. This motion is granted.
An application for reinstatement to the practice of law filed by O’Neill will not be considered until all costs are paid in full.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.

 See Disciplinary Counsel v. O’Neill (1988), 39 Ohio St. 3d 337, 530 N.E. 2d 1317.